Pee Cueiam:
The first and third assignments do not conform to the Rules of Court. See Rule XXII. This leaves only the second assignment, which is that “the court erred in confirming the master’s report.” We fail to see the force of this assignment. The master has found that defendants have imitated the plaintiff’s label, and that purchasers are liable to be deceived by such imitation. This finding has been approved by the court below, and it has not been shown to be error. Moreover, the copy of the labels attached to the paper-books makes the imitation patent upon mere inspection. There are, of course, as is always the case, points of difference. If they were exactly alike, there would be no question of fact to pass upon. In all the trademark cases which have come under the notice of the writer, there have been points .of difference between the labels, the object of the imitation apparently being to produce as strong a general resemblance, with as many minor points of difference, —those that do not readily strike the eye, — as possible. We find no error in this record.
The decree is affirmed, and the appeal dismissed, at the costs of the appellants.